Citation Nr: 1432539	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-21 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for osteoarthritis of the left hip.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1973 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for osteoarthritis of the left hip and assigned an initial 10 percent disability rating, effective August 7, 2009.  In August 2013, the Board remanded this matter for additional development.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that its August 2013 Remand directed the RO/AMC to provide the Veteran with forms authorizing the release of private treatment records from Dr. Davis, Dr. Lalli, and the Medical University of South Carolina.  The RO/AMC was instructed to make two attempts to obtain any such private treatment records.  The record shows that the Veteran submitted a VA Form 21-4142, in December 2013, authorizing VA to obtain treatment records from the Medical University of South Carolina, Dr. Lalli, Dr. Shutte, and Dr. Davis.  However, it appears that the RO/AMC did not attempt to obtain such treatment records.

The Board is obligated by law to ensure that the RO/AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the RO/AMC did not comply with its August 2013 Remand.  Therefore, the Board must again remand this claim.

The Board notes that although the AOJ has already associated more recent VA medical records, the Veteran receives continuing treatment from the Charleston, South Carolina, VA Medical Center.  The most recent records contained in the claims file are dated in June 2013.  Therefore, any VA treatment records dated from June 2013 to the present should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Charleston, South Carolina, VA Medical Center dated from June 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5104A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain private treatment records from the Medical University of South Carolina, Dr. Lalli, Dr. Shutte, and Dr. Davis, as indicated on the Veteran's December 2013 VA Form 21-4142.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file or it has been determined that the duty to assist in obtaining private medical records has been satisfied, arrange for the Veteran to undergo an additional VA joints examination, by an appropriate medical professional, at a VA medical facility. 

The entire claims file must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented assertions and medical history, to specifically include his TriCare and private treatment.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should render specific findings with respect to the current severity of the left hip osteoarthritis, to specifically include, but not limited to, range of motion measurements.

 The examiner should discuss whether, considering all pertinent lay and medical evidence, there has/have been any change(s) in the severity of the service-connected left hip osteoarthritis since the last, March 2010, VA examination.  If so, the examiner should identify the approximate date(s) of any such change(s), and provide an assessment of the severity of the disability for each date. The examiner should set forth all findings and test results, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, to include an additional VA examination if warranted, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

